DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Howard (US 2,841,713).

Regarding claim 1, Howard discloses a method of determining a flow velocity of a fluid flow in a vessel comprising: providing a fluid flow 1 having contrast media 4, the contrast media having a contrast media property variation (col. 4 lines 25-38, tracer fluid is a radioactive property variation); providing a detectable signal corresponding to the contrast media property variation (col. 4, lines 48-52, injecting radionuclides into fluid stream); collecting the detectable signal at an upstream receiver 9 to produce a first received signal; collecting the detectable signal at a downstream receiver 10 to produce a second received signal, the downstream receiver being located downstream of the upstream receiver at a distance (L) (see col. 5 lines 48-56, detectors detect radioactivity of the tracer fluid); filtering the first received signal and the second received signal through a contrast media variant filter (Figs. 2 and 3) to produce a first filtered signal and a second filtered signal (col. 6 lines 6-9); cross-correlating the first filtered signal and the second filtered signal to determine a time shift (Δt) between the first filtered signal and the second filtered signal (col. 6 lines 22-34); and estimating the velocity of the fluid flow using this relationship vflow = L/Δt (col. 4 lines 8-15).

Regarding claims 2 and 3, Howard discloses that the detectable signal results from the application of an external force to contrast agents within the fluid flow and wherein the force is applied according to a periodic function (col. 4 lines 29-38, neutron bombardment is a force on nuclei of tracer material atoms, which is what causes the detectable radioactive decay signal, neutrons are released from source 8 in a periodic fashion).

Regarding claim 4, the external force involves the application of electromagnetic forces (electromagnetic forces to particles in atoms are involved the neutron bombardment and radioactive decay).

Regarding claims 5 and 6, Howard discloses that the detectable signal results from a contrast media property variation (col. 4 lines 29-49, signal results from changing radioactive property of the tracer fluid), and that the contrast media property variation is radioactivity (Id.)

Regarding claim 7, Howard discloses that the detectable signal, the first received signal and the second received signal are periodic (the signals are periodic emissions of radiation particles emitted by tracer and received by detectors).

Regarding claim 8, Howard discloses the step of injecting contrast media into the fluid flow as part of providing a fluid flow with contrast media (col. 4 lines 29-32).


Claim(s) 11-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Laukkanen et al. (US 2013/0219986).

Regarding claim 11, Laukkanen et al. disclose a method for estimating a flow velocity of a fluid flow in a vessel, comprising: providing a fluid flow 25 having contrast media 6, the contrast media having a contrast media property variation (par. 30, acoustic properties vary); emitting a first signal with a first energy source 7, the first signal interacting with the contrast media to produce a first altered signal relating to the contrast media property variation (Id., acoustic signal emitted by transmitter 7 interacts with altered tracer acoustic properties); receiving the first altered signal at an upstream receiver 19 positioned to be sensitive to signals from the first energy source that have interacted with the contrast agents; emitting a second signal with a second energy source 8, the second energy source being located downstream of the first signal at a known length (L) (see Fig. 1), the second signal interacting with the contrast agents to produce a second altered signal related to the contrast media property variation (par. 0030, acoustic signal emitted by transmitter 8 interacts with tracer 6); receiving the second altered signal at a downstream receiver (19 or analogous receiver part for transmitter 8, see par. 0025) located downstream of the upstream receiver (see Fig. 1) and positioned to be sensitive to signals from the second energy source that have interacted with the contrast agents (par. 0030); filtering the first altered signal and the second altered signal through a contrast media variant filter 9 to produce a first filtered signal and a second filtered signal; cross-correlating the first filtered signal with the second filtered signal to determine a time shift (Δt) between the first filtered signal and the second filtered signal that corresponds to the maximum correlation between the first filtered signal and the second filtered signal (par. 0035); and estimating the velocity of the fluid flow using this relationship vflow, = L/Δt (par. 0029).

Regarding claim 12, Laukkanen et al. disclose that the contrast media property is acoustic impedance (par. 0035, acoustic attenuation, acoustic speed).

Regarding claim 13, the detectable signal and both received signals are acoustic signals which are periodic signals with an imposed frequency (par. 0024).

Regarding claims 14, Laukkanen et al. disclose the step of injecting contrast media 6 into the fluid flow as part of providing a fluid flow with contrast media (par. 0024).

Regarding claim 15, Laukkanen et al. disclose that the injecting step is performed according to a periodic function (par. 0027, tracer is fed in impulses, which is a periodic injection).

Regarding claim 16, Laukkanen et al. disclose that the contrast media 6 has been injected into the fluid flow at an injection point (valve 1) (see Fig. 1).

Regarding claim 17, Laukkanen et al. disclose that the detectable signal, first altered signal, and the second altered signal are all periodic with an imposed frequency (par. 0024, signals are acoustic signals and therefore have an imposed frequency).

Regarding claim 20, Laukkanen et al. disclose that the energy source is acoustic (par. 0024).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard (US 2,841,713) in view of Clayton et al. (US 4,876,056).

Regarding claim 9, Howard does not disclose the injecting step being performed according to a periodic function. However, Clayton et al. disclose a similar method for determining flow velocity in a vessel using an injection of a radioactive tracer into the flow and detection of the radiation emitted by the tracer as it travels through the flow, and wherein the injecting step is performed according to a periodic function (col. 1 lines 15-25; col. 2 lines 20-25; injection is performed at intervals). It would have been obvious to one of ordinary skill in the art to use the teachings injecting the radioactive tracer in intervals, as taught by Clayton et al., in the method of Howard, because it allows the tracer material to only be used when a measurement is desired and not continuously, thereby conserving tracer material).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard (US 2,841,713) in view of Hunt (US 5,047,632).

Regarding claim 10, Howard is silent as to what the particular fluid flow comprises. However, Hunt teaches using a tracer injection and detection in a fluid flow that comprises a continuous phase and a discontinuous phase (Abstract). It would have been obvious to use flow detection with a multiphase fluid as taught by Hunt, in the method of Howard, because it allows one to determine the fluid flow in multiphase fluids, such as well fluids.


Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laukkanen et al. (US 2013/0219986) in view of Dabak et al. (US 2014/0305215).

Regarding claims 18 and 19, Laukkanen et al. do not disclose the receivers or the energy sources being mounted inside the vessel. Dabak et al. teach using acoustic energy source 202 and acoustic receiver 204 for measuring emitting and measuring acoustic signals to determine fluid flow in a vessel 200, wherein the acoustic energy source (transmitter) and acoustic receiver are both located inside the vessel (see Fig. 2). It would have been obvious to one of ordinary skill in the art to place the acoustic transmitters and receivers of Laukkanen et al. inside the pipe/vessel, as taught by Dabak et al., because results in greater signal strength (see Dabak par. 0012).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/Primary Examiner, Art Unit 2861